Citation Nr: 0703880	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dermatomyositis, to 
include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
which denied the veteran's claim seeking entitlement to 
service connection for polymyositis/dermatomyositis, to 
include as due to exposure to herbicides.  On the occasion of 
a hearing at the RO before the undersigned Veterans Law Judge 
in September 2006 (Travel Board hearing), the veteran elected 
not to pursue service connection for polymyositis, but 
continued his claim of service connection for 
dermatomyositis.  See Transcript p. 2.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

In response to his original claim, the veteran was provided 
with notification in May 2003 of the information and evidence 
needed to substantiate his claim for polymyositis with 
multiple muscle joint involvement, blood disorder and non-
service connected pension.  This notice did not include what 
needed to be shown to substantiate his claim for entitlement 
to service connection for dermatomyositis.  In addition, 
later in May 2003, the veteran filed notice that he intended 
to include entitlement to service connection for 
dermatomyositis as due to exposure to herbicides.   The 
veteran was not provided with notification of the information 
and evidence needed to substantiate a claim for service 
connection for dermatomyositis, on both a direct basis and a 
presumptive basis, as due to herbicide exposure.  On remand, 
the veteran must be provided with such notice.

The duty to assist includes obtaining medical records, 
vocational rehabilitation records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the veteran's Travel Board hearing, he 
testified that he has been receiving ongoing treatment for 
his dermatomyositis from a private physician.  On remand, VA 
should obtain these medical records.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that explains the information or 
evidence not of record needed to 
establish service connection for 
dermatomyositis on a direct and a 
presumptive basis as due to herbicides.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his dermatomyositis since 
his separation from service.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, VA should obtain any 
treatment records from the private 
physician he identified in his Travel 
Board hearing testimony that has been 
providing him with ongoing treatment of 
his dermatomyositis.  If records are 
unavailable, please have the provider so 
indicate.  
 
3.  After completion of 1 and 2 above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 








	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



